Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 are objected to because of the following informalities. Appropriate correction is required.
Claim 4. There should be no gap in “° F.”

Claim 5. This claim is objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Windsor-Bowen, G.B. 396,743 [hereinafter Windsor] in view of
at least one of Liao et al., U.S. Patent App. Pub. No. 2006/0141751 A1 [hereinafter Liao] and/or Yang et al., U.S. Patent App. Pub. No. 2011/0171600 A1 [hereinafter Yang];
Haga et al., JP H07-074055 A; and
as evidenced by Mettler Toledo, Sulfuric Acid (2012) [hereinafter Toledo] and Mettler Toledo, Potassium Permanganate (2017) [hereinafter Mettler]. A human translation was used for Haga et al. [hereinafter Haga].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Windsor
A method of … an anodizing process for aluminum, magnesium or alloys thereof (anodic treatment of aluminum; Windsor title, p. 1 l. 84 - p. 2 l. 6) comprising: 
providing an anodizing solution comprising: 
an acid solution formed from at least one acid selected from the group consisting of sulfuric acid, nitric acid, phosphoric acid, hydrochloric acid, citric acid, boric acid, carboxylic acid, carbonic acid and combinations thereof diluted with [] water (sulfuric acid and water; Windsor p. 2 ll. 35-51); and 
at least one oxidizing agent … (oxidizing agent at a concentration of 1 percent or less, which would be understood to be a weight percent due to Windsor’s other use of weight proportions; Windsor p. 2 ll. 22-34);
wherein the at least one acid is present in the anodizing solution at a concentration of between about 10% w/v to about 20% w/v (sulfuric acid and sodium sulfate mixture at 22-55% with weight proportions of 1:3.2, because the proportion is by weight the percentage would also be understood to be weight, this yields 5-13 wt%, or 5-14% w/v; Windsor p. 2 ll. 22-44, see Appendix); 
wherein the at least one oxidizing agent is present in the anodizing solution at a concentration of between about 0.01% w/v to about 0.05% w/v (oxidizing agent at a concentration of 1 percent or less, which would be understood to be a weight percent due to Windsor’s other use of weight proportions and would overlap the claimed range; Windsor p. 2 ll. 22-34, see Mettler); 
placing a metal substrate into the anodizing solution wherein the metal substrate is aluminum, magnesium or alloys thereof (aluminum; Windsor title, p. 1 l. 84 - p. 2 l. 6); 
anodizing the metal substrate by applying a voltage (DC; Windsor p. 2 ll. 81-84) for a specified amount of time (it takes a specific amount of time for the article to be conveyed or transported through the anodization bath; Windsor p. 2 ll. 73-80, claims 9 & 11); and 
removing the anodized metal substrate from the anodizing solution (articles are conveyed or transported through the bath and are thus taken out; Windsor p. 2 ll. 73-80, claims 9 & 11).  
Alternatively to the aforementioned sulfuric acid concentration teachings, a result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Windsor teaches that the sulfuric acid concentration is a variable that achieves the recognized result of the hardness or softness of the coating, hence making it a result-effective variable. Windsor p. 2 ll. 45-51.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

II. Deionized – at least one of Liao and/or Yang
Windsor is silent on deionized water.
However, Liao or Yang teaches that deionized water is a suitable type of water for use in anodization. Liao [0023], Yang [0037]. Liao further describes deionized water as pure so a person having ordinary skill in the art would know that deionized water would not have any potential contaminants. See id. A person having ordinary skill in the art would also recognize the same for Yang. See id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the recited prior art’s medium/water with either Liao or Yang’s deionized water to have a pure form of water which would not have potential contaminants, alternatively to yield the predictable result of having a suitable form of water for anodization. See id.

III. Specific oxidizing agent - Haga
Windsor is silent on controlling dimensional growth and at least one oxidizing agent selected from the group consisting of potassium permanganate, sodium permanganate, hydrogen permanganate, lithium permanganate, sodium orthovanadate and combinations thereof.
However, Windsor does teach the use of sodium or potassium nitrate as oxidizing agents. Winsdor p. 2 ll. 29-34.
Haga teaches that oxidizing agents known to be used in anodization are potassium permanganate and alkali nitrate (sodium and potassium are alkali metals), making them suitable substitutes for each other. Haga [0018], [0024]-[0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s sodium or potassium nitrate with Haga’s potassium permanganate to yield the predictable result of having a suitable oxidizer for anodization.
It is noted that the Applicant’s disclosure teaches that potassium permanganate will control dimensional growth. App. Spec. [0058]-[0068]. Because the prior art also teaches potassium permanganate, the prior art’s teachings would also control dimensional growth.

Claim 7. The method of claim 1, wherein the at least one acid is sulfuric acid (sulfuric acid). Windsor p. 2 ll. 22-44.

Claim 8. The method of claim 1, wherein the at least one oxidizing agent is potassium permanganate (rejected for similar reasons stated in the claim 1 rejection).  

Claim 10. The method of claim 1, wherein the voltage is direct current (DC). Windsor p. 2 ll. 81-84. 

Claim 13. Windsor is silent on the method of claim 1, wherein the metal substrate is anodized for between about 20 to about 30 minutes.
But Windsor must anodize for some amount of time. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Haga teaches anodizing for 10-60 minutes is as suitable amount of time to anodize. Haga [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method to anodize for Haga’s 10-60 minutes to yield the predictable result of having a suitable amount of time to anodize.

Claims 2-3, 9, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claims 1 & 10 above, and further in view of Hesse, U.S. Patent App. Pub. No. 2004/0004003 A1.
Claims 2-3. Windsor is silent on (claim 2) the method of claim 1, further comprising adding an amount of phosphoric acid to the anodizing solution and (claim 3) the method of claim 2, wherein the phosphoric acid is present in the anodizing solution at a concentration of about 0.04% w/v (i.e. 0.004 g/L).  
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Windsor teaches using sulfuric acid. Windsor p. 2 ll. 35-51.
Hesse teaches that phosphoric acid may be used from 0-80 parts by weight and then make up 3-30 wt% of the electrolyte, leading to a total range of 0-24 wt% of the electrolyte. Hesse [0021]. Hesse teaches that sulfuric acid and phosphoric acid were known acids used in anodization baths, making the two recognized acid equivalents. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the aforementioned prior art’s sulfuric acid with Hesse’s 0-24 wt% phosphoric acid to yield the predictable result of having a suitable combined acid electrolyte for anodization.

Claim 9. Windsor is silent on the method of claim 1, wherein the voltage is applied at a temperature of between about 60°F to about 75°F.  
However, Windsor must use some temperature. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Hesse teaches an anodization temperature of 0-30°C avoids irregular deposition. Hesse [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s temperature to be Hesse’s 0-30°C to avoid irregular deposition. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s temperature to be Hesse’s 0-30°C to yield the predictable result of having a suitable temperature to anodize at.

Claim 11. Windsor is silent on the method of claim 10, wherein the voltage is applied at about 15 V.  
However, Hesse teaches a voltage of 1-30 V is a suitable voltage to anodize. Hesse [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s voltage to be Hesse’s 1-30 V to yield the predictable result of having a suitable voltage to anodize at.

Claim 12. The method of claim 11, wherein the voltage is held constant (voltage held at a voltage, e.g. 100 volts). Windsor abstract, p. 2 ll. 68-72.

Claim 13. This serves as an alternative rejection to the previous claim 13 rejection. Windsor is silent on the method of claim 1, wherein the metal substrate is anodized for between about 20 to about 30 minutes.
But Windsor must anodize for some amount of time. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Hesse teaches anodizing for 10-30 minutes is as suitable amount of time to anodize. Hesse [0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method to anodize for Hesse’s 10-30 minutes to yield the predictable result of having a suitable amount of time to anodize.

Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Hubbard et al., U.S. Patent App. Pub. No. 2012/0007273 A1 [hereinafter Hubbard].
Claims 2-3. This serves as an alternative rejection to claims 2-3.
Windsor is silent on (claim 2) the method of claim 1, further comprising adding an amount of phosphoric acid to the anodizing solution and (claim 3) the method of claim 2, wherein the phosphoric acid is present in the anodizing solution at a concentration of about 0.04% w/v (i.e. 0.004 g/L).  
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Windsor teaches using sulfuric acid. Windsor p. 2 ll. 35-51.
Hubbard teaches the use of phosphoric acid as the electrolyte at a concentration of 0.7 M or less. Hubbard [0048]-[0052]. Hubbard teaches that sulfuric acid and phosphoric acid were known acids used in anodization baths, making the two recognized acid equivalents. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the aforementioned prior art’s sulfuric acid with Hubbard’s 0.7 M or less phosphoric acid to yield the predictable result of having a suitable combined acid electrolyte for anodization.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Kasyan et al., SU 1731879 A1. A machine translation was used for Kasyan et al. [hereinafter Kasyan].
Claim 6. Windsor is silent on the method of claim 1, further comprising cooling the acid solution to room temperature prior to adding the oxidizing agent.
However, Kasyan teaches a method regenerating spent anodization solution comprising acids (and no potassium permanganate). Kasyan abstract, [0016]-[0021]. Kasyan teaches heating the solution to homogenize the solution before cooling down to room temperature. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Kasyan’s method comprising heating Windsor’s acids (with no potassium permanganate) and then cooling down to room temperature in order to homogenize the acids.

Claims 9 and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Sun et al., U.S. Patent App. Pub. No. 2014/0363659 A1 [hereinafter Sun].
Claims 9 and 13. This serves as an alternative rejection to the previous one.
Windsor is silent on (claim 9) the method of claim 1, wherein the voltage is applied at a temperature of between about 60°F to about 75°F and (claim 13) the method of claim 1, wherein the metal substrate is anodized for between about 20 to about 30 minutes.
However, Windsor must use some time and temperature. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Sun teaches an anodization temperature of 10-30°C and 1-40 minutes are suitable conditions to anodize at. Sun [0022].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s conditions to be Sun’s 10-30°C and 1-40 minutes to yield the predictable result of having suitable conditions to anodize at.

Claim 11. This serves as an alternative rejection to the previous one.
Windsor is silent on the method of claim 10, wherein the voltage is applied at about 15 V.  
However, Sun teaches a voltage of 10-100 V is a suitable voltage to anodize. Sun [0022].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s voltage to be Sun’s 10-100 V to yield the predictable result of having a suitable voltage to anodize at.

Claim 12. This serves as an alternative rejection to the previous one.
The method of claim 11, wherein the voltage is held constant (voltage held at a voltage, e.g. 100 volts). Windsor abstract, p. 2 ll. 68-72.

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Windsor, Haga, and at least one of Liao and/or Yang as applied to claim 1 above, and further in view of Kasyan and at least one of Hesse and/or Sun.
Claim 4. Windsor is silent on the method of claim 1, further comprising cooling the anodizing solution to about 60°F prior to placing the metal substrate in the anodizing solution.  
The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C) (citing In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). Alternatively, "[o]bvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an obviousness rationale. MPEP § 2143(I).
It would have been obvious to cool to room temperature as explained in the claim 6 rejection as taught by Kasyan. See claim 6 rejection.
It also would have been obvious to use a temperature of 60°F as explained in the claim 9 rejection as taught by at least one of Hesse or Sun. See claim 9 rejection. Hence, it would have been obvious to a person having ordinary skill in the art to have cooled Kasyan’s room temperature down to 60°F at some point in order to achieve Hesse’s and/or Sun’s suitable operating temperature.
Also, the prior art must sequence the cooling and placing the substrate in some order. A person having ordinary skill in the art would have readily known that either the cooling may be done first or the substrate placing be done first and either would have achieved preparing the system for anodization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by cooling first and then place the substrate into the solution to have chosen from the finite number of identified, predictable solutions with a reasonable expectation of success.

Claim 5. Windsor is silent on the method of claim 4, further comprising cleaning the metal specimen prior to placement in the cooled anodized solution.  
However, Hesse teaches dewaxing and rinsing the substrate. Hesse [0047]. A person having ordinary skill in the art would have recognized this would have removed impurities.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s dewaxing and rinsing in order to remove impurities before the impurities reach the cooled anodization solution.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner considered Applicant’s argument that US Patent No. 10,941,501 was issued and so the instant case should be allowed. Remarks pp. 4-8.
The Examiner respectfully submits that the parent case did not consider Haga, which renders the currently claimed invention obvious.

The Examiner considered Applicant’s argument that there is no motivation. Remarks pp. 8-10.
The Examiner respectfully submits that Haga shows potassium permanganate and alkali nitrates are known oxidizing agents and thus are substitutable.

The Examiner considered Applicant’s argument that Windsor is not enabled. Remarks pp. 10-11.
The Examiner respectfully submits that it is within the skill of a person having ordinary skill to utilize variables that are known in the art to accomplish the anodization.

The Examiner considered Applicant’s recurring argument that the equipment used is different.
The Examiner respectfully submits that although it is very likely the equipment is different, the Applicant offers only speculation on what the differences are and how those could affect the process.

The Examiner considered Applicant’s argument regarding unexpected results and criticality. Remarks pp. 11-16.
The Applicant’s data failed to rebut the prima facie case of obviousness.

The Examiner established a prima facie case of obviousness. Although the Applicant did do testing of the claimed invention, their test results fell well short of proving unexpected results and rebutting the prima facie case of obviousness for the reasons articulated below.

A.	Applicant’s admission that the experiment was “unsuccessful” and the testing failing to reproduce Windsor’s coating show that the testing failed to prove unexpected results over Windsor, which is the closest prior art.

 “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).” MPEP § 716.02(e). In Burckel the Examiner rejected applicant’s claim to a blend of fiber A and fiber B by a reference which taught blends of fiber A and fiber B and also cotton blends. Burckel, 592 F.2d at 1176-77. The applicant argued data showing the claimed blend of fibers A and B performed better than the reference’s blend of cotton and fiber B showed unexpected results. Id. at 1177. The C.C.P.A. rejected the unexpected results argument because the rejection was based on the reference’s blend of fibers A and B and not the applicant’s strawman blend of cotton and fiber B. Id. at 1179-80.
Applicant’s admission that the experiment was a failure sums it all up: “the experiment was unsuccessful.” App. Br. p. 16 para. 3. 
Even without the admission it is easy to see the experiment was a failure. As stated in Burckel the data must show unexpected results over the teachings relied on in the closest prior art and not a strawman, which in this case is Windsor. Windsor teaches that at a minimum an oxide coating is formed: “on the surface of the aluminium or aluminium alloys there is formed a resistant and adherent coating of oxide.” Windsor p. 1 ll. 6-13. Thus, any reproduction of Windsor would require at least a coating of oxide. The Applicant failed to produce this coating as described in their brief: “the test specimen showed no signs of any anodic coating present.” App. Br. p. 16 para. 2. Due to this failure of reproducing Windsor’s coating a comparison between Windsor and the claimed invention cannot even be made, much less a comparison showing unexpected results.
The Applicant’s arguments regarding why they should be entitled to a showing of unexpected results are not compelling as discussed below.

1.	The Applicant’s reasons for failure reinforce their failure to meet their burden to prove unexpected results and do not relieve their burden of showing unexpected results.
 
“Burden on applicant to establish results are unexpected and significant.” MPEP § 716.02(b)(I) (capitals removed). “‘[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.’ Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).” MPEP § 716.02(b)(II).
As stated in Ishizaka the Applicant bears the burden of proving unexpected results. But instead of meeting this burden, the Applicant offers a whole range of reasons why they failed to meet this burden, or in the Applicant’s words, “Applicant provided potential reasons why the experiment was unsuccessful.” App. Br. p. 16 para. 3. All of these reasons just reinforce the notion that the Applicant’s data failed to show unexpected results and the Applicant failed to meet the burden required for proving unexpected results.
These reasons further do not relieve Applicant of this burden for the reasons stated below.
The Applicant’s argue that Windsor is missing the critical parameter of temperature and thus just used the temperature in conventional anodizing. App. Br. p. 14 para. 2. However, it is obvious the Applicant’s solution temperature changed since the solution boiled in about 15 seconds. App. Br. p. 16 para. 2. The Applicant speculated that “a large cooling system” was used to cool the solution but yet the Applicant failed to use a large cooling solution. App. Br. p. 16 para. 2. 
Applicant further argue that at “90 V DC the electrical potential is so high that the rate of dissolution of aluminum exceeds the rate of growth, thus no coating is able to form.” App. Br. p. 16 para. 2. Applicant further claimed that in the interview that safety concerns were brought up, but in reality they never were brought up in the interview. Regardless, Windsor teaches a voltage of 80 V or more. Windsor p. 2 ll. 68-72. If 90 V were too high, then the voltage could have been lowered to 80 V. However, the Applicant failed to do this.
Applicant further argue that current density could not be measured due to safety concerns. App. Br. p. 13 para. 1, table 1. The burden is not on the Office to prove unexpected results, rather the burden is on the Applicant. Thus the burden is on the Applicant to find a way to safely measure the current density and the Applicant failed to meet this burden.
The Applicant even concede that Windsor’s coating might be successfully made if the proper equipment were used: “the method described in Windsor may have been successful using equipment known in the 1930’s.” App. Br. p. 16. 
Thus, the Applicant failed to meet their burden to provide data for the closest prior art.

2.	The Applicant’s data were compared to strawmen experiments and not with the closest prior art of record and thus failed to show unexpected results.

“‘A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.’ In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).” MPEP § 716.02(e). 
Windsor is the closest prior art. One of the most important components of the claimed invention is the oxidizing agent due to its ability to control the dimensional growth as described in Applicant’s disclosure: “The present invention describes a composition and method to control dimensional growth during an anodizing process. Potassium permanganate has been discovered, when added to an anodizing solution containing at least one acid, to minimize dimensional change.” App. Abstract. “Potassium permanganate has been discovered, when added to an anodizing solution, to minimize dimensional change. . . . The oxidizing agent used in the solution may be selected from potassium permanganate, sodium permanganate, lithium permanganate, hydrogen permanganate, ammonium persulfate, sodium persulfate, potassium persulfate, and sodium orthovanadate.” App. Spec. [0015], [0059].
Windsor teaches most of claims 1, 3, and 6. See Office Act. pp. 2-3. Furthermore, Windsor teaches the important oxidizing agent. Id. Thus as required by Merchant, Windsor teaches a good number of the claim limitations and teaches the important oxidizing agent, thus making Windsor the closest prior art reference and the basis of comparison. To top it all off, Windsor successfully anodizes and thus creates an oxide layer. Windsor p. 1 ll. 6-14.
On the other hand, the Applicant’s argument that conventional anodizing is the closest prior art fails because conventional anodizing does not include the oxidizing agent needed to minimize dimensional change so desired by the Applicant. See App. Spec. [0015], [0059]. The Applicant argued that conventional anodizing is closer than Windsor because it is “currently widely used . . . using currently available equipment.” App. Br. p. 20 para. 3. However, the Applicant failed to cite any authority that considers these as factors, much less any authority that overcomes Merchant. Even if these are to be factors, the Applicant failed to cite any evidence that shows that what they consider to be conventional is truly widespread. If anything Windsor would be more widespread as it was published much earlier than the Applicant’s pre-grant publication teaching the conventional anodizing thus giving others more time to emulate Windsor’s teachings.
The strawmen experiments such as conventional anodizing the Applicant hold up as prior art do not come closer than Windsor. The control and persulfate additive trials of table 2 fail to produce oxide coatings. App. Br. p. 17 table 2, p. 18 para. 3 – p. 19 para. 2. The conventional anodizing trial lacks the important oxidizing agent, thus is further away than Windsor. App. Br. p. 21 table 3. 
Just as the C.C.P.A. found in Burckel that the applicant’s superior test results compared to a strawman not used in the rejection failed to prove unexpected results, here the Applicant’s superior test results to strawmen trials which are further away from the claimed invention than Windsor also fail to prove unexpected results.
Thus the Applicant failed to prove unexpected results.

B.	The Applicant failed to show criticality against Windsor’s sulfuric acid teachings.

As stated in the office action, Windsor teaches the claimed sulfuric acid concentration by overlapping the claimed range between 10-14% w/v. Windsor p. 2 ll. 22-34, Office Act. pp. 3-4. The Applicant assert unexpected results for acid concentration. App. Br. p. 13 para. 1. 
The Applicant’s sulfuric acid data failed to prove criticality because they failed to fulfill two requirements, either one of which alone is enough to show the Applicant failed to prove criticality.
1.	The Applicant failed to compare their range data to the closest prior art.

	“Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions used in prior processes.” MPEP § 2144.05(III)(A) (citing In re Wells, 56 F.2d 674, 675 (C.C.P.A. 1932)). In Wells the prior art taught a concentration of “more than 4%” thus overlapping the claimed range of “at least 5 parts and not more than 9.5 parts to 100 parts of fluid,” or 4.8-8.7%. Id. The Applicant submitted laboratory tests showing the advantages of the claimed concentrations. However, the C.C.P.A. found that the Applicant’s laboratory tests failed to compare the claimed invention to the closest prior art reference and thus found the ranges not critical. Id. Thus in light of Burckel’s requirement that comparisons must be made to the closest prior art, in order to prove criticality the claimed ranges or proportions must be critical in comparison to the closest prior art. See Burckel, 592 F.2d at 1179-80.
Here the Applicant failed to prove criticality for at least the simple reason that they failed in replicating the closest prior art of Windsor by failing to replicate Windsor’s coating. Furthermore, the Applicant failed to share their Windsor acid data only saying in their brief the generalized summary saying that the solution concentration is between 25-55% with a ratio of 1:3.2 of acid to sodium sulfate. App. Br. p. 15 table 1, p. 17 table 2.
Just as in Wells where the C.C.P.A. found the failure of comparing the testing to the prior art led to the range to be not critical, here the Applicant’s failure to compare the claimed invention’s acid range to that of Windsor’s range leads to the range to be not critical.

2. The Applicant failed to show sufficient data outside the claimed range.

“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” MPEP § 716.02(d)(II) (emphasis added). In Hill the C.C.P.A. rejected the patent applicant’s criticality argument because they showed only one temperature data point outside the claimed temperature range which showed reduced yield of ethylene oxide in the catalytic oxidation of ethylene compared to data points within the claimed range. Hill, 284 F.2d at 958-59. The C.C.P.A. remarked that a “single comparison is insufficient to establish criticality or patentability over the reference. . . . A sufficient number of tests [outside the claimed range] should have been presented to clearly show the criticality of the range at which the alleged unobvious results were obtained.” Id. 
	 
Here the Applicant’s data is even less compelling than the data the C.C.P.A. rejected in Hill. Compared to Hill where the C.C.P.A. rejected a single data point outside the range, the Applicant’s brief cannot even produce a single data point outside the claimed range since their brief presents no data points. App. Br. p. 13 para. 1. The only datum the Applicant have is not for their claimed invention but rather for their failed reproduction of Windsor at 40% acid which obviously does not show the criticality of the claimed invention as this data point was for Windsor. App. Br. p. 15 paras. 1-2. 
Therefore Applicant’s claimed acid concentration range is not critical to the claimed invention.

C.	The Applicant failed to show criticality against Windsor’s oxidizing agent concentration range. 

	As stated in the office action, Windsor teaches the claimed oxidizing agent concentration of about 0.01-0.05% w/v by stating that the oxidizing agent should be used at a concentration of 1 percent or less. Windsor p. 2 ll. 22-34, Office Act. p. 3. Because Windsor’s range encompasses the claimed range, Windsor would necessarily teach the claimed range of 0.01-0.05% w/v.
The Applicant’s oxidizing agent data fail to prove criticality because they failed to fulfill two requirements, either one of which alone is enough to show the Applicant failed to prove criticality.
1.	The Applicant failed to compare their range data to the closest prior art.

	“Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions used in prior processes.” MPEP § 2144.05(III)(A) (citing In re Wells, 56 F.2d 674, 675 (CCPA 1932)). In Wells the prior art taught a concentration of “more than 4%” thus overlapping the claimed range of “at least 5 parts and not more than 9.5 parts to 100 parts of fluid,” or 4.8-8.7%. Id. The Applicant submitted laboratory tests showing the advantages of the claimed concentrations. However, the C.C.P.A. found that the Applicant’s laboratory tests failed to compare the claimed invention to the closest prior art reference and thus found the ranges not critical. Id. Thus in light of Burckel’s requirement that comparisons must be made to the closest prior art, in order to prove criticality the claimed ranges or proportions must be critical in comparison to the closest prior art. See Burckel, 592 F.2d at 1179-80.
Here the Applicant failed to prove criticality for at least the simple reason that they failed in replicating the closest prior art of Windsor by failing to replicate Windsor’s coating. Furthermore, the Applicant failed in sharing their Windsor oxidizing agent data only saying in their brief the generalized summary saying that the solution concentration is equal to or below 1%. App. Br. p. 15 table 1, p. 17 table 2.
Also the comparison the Applicant does make is in comparing the claimed invention to the convenient strawman of conventional anodizing and not the closest prior art (which is Windsor). App. Br. p. 13 para. 2 (stating “exceeding the claimed range has resulted in coating properties that more closely resemble conventional anodizing”).
Just as in Wells where the C.C.P.A. found the failure of comparing the testing to the prior art led to the range to be not critical, here the Applicant’s failure to compare the claimed invention’s oxidizing agent range to that of Windsor’s range leads to the range to be not critical.

2. 	The Applicant failed to show sufficient data outside the claimed range.

	Here, the Applicant’s brief presented two concentration points outside the claimed range at 1% and 10% and allege that both show “results similar to conventional anodizing and also exhibited a brown deposit in the solution.” App. Br. p. 13 para. 2. A closer inspection of the specification reveals that this is a conveniently mistaken presentation of the facts. 
The experiment referred to by the Applicant showed that “0.2% by volume of 1.0M potassium permanganate was added” and successfully reduced the undesired dimensional change. App. Spec. [0061]. This addition works out to 0.03% w/v which is squarely within the claimed range.1 The experiment then continues raising the potassium permanganate concentration above the claimed range of 0.01-0.05% w/v up to 0.16% w/v (i.e. “1% by volume of 1.0M potassium permanganate”) and found that similar results were obtained: “the results concluded that increasing the concentration had no additional effect.” App. Spec. [0067].2 It was not until the concentration was raised to 10x this amount (i.e. 1.6% w/v) did the undesired dimensional change and browning occur: “[w]hen the concentration of potassium permanganate was increased to 10% by volume the anodizing process started to resume the normal oxide to dimensional change ratio as seen in the control[ ] (results not shown)[.] In addition to the normal dimensional change, a brown deposit . . . was observed . . . .” App. Spec. [0067]-[0068].
In other words, Applicant’s brief presented only two data points outside the claimed range, only one of which showed a point where the results were not achieved (1.6% w/v). Like in Hill where the C.C.P.A. found that testing only one temperature outside the claimed temperature range which showed decreased yield was “insufficient to establish criticality or patentability,” Applicant’s brief which discusses a mere two data points outside the claimed range of which only one unsatisfactory point was presented is thus insufficient to establish criticality. In re Hill, 284 F.2d at 958-59. Furthermore, there is a great chasm of 10x between their data point which showed acceptability and their lone data point showing unacceptable results. Additionally, the Applicant’s brief failed to show any data points below the claimed range thus failing to show why the lower point is critical.
Therefore, Applicant failed to show criticality.

D.	Alternatively, Applicant’s data failed to test for the claimed magnesium and thus all data sets are not commensurate in scope with the claimed invention.
	
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. . . . In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).” MPEP § 716.02(d).
	Claim 1 states that either aluminum or magnesium may serve as the substrate. See claim 1.  However, the data showed that testing was only conducted on aluminum and was not conducted on magnesium. See App. Br. p. 1 table 1, p. 17 table 2. This leaves about half of the scope of the invention untested.
	In order for the testing to be commensurate in scope with the claimed invention, the testing must also be done for the magnesium substrates, but the Applicant failed to conduct this magnesium testing.
	Thus, just like how the Federal Circuit found in Grasselli that testing only sodium and not all the alkali metals were not commensurate in scope with the claims, here the Applicant’s testing of only aluminum and not magnesium is also not commensurate in scope with the claimed invention. As a result, there are no unexpected results for any data set given previously.
	Therefore the Applicant failed to prove unexpected results.

The Examiner considered Applicant’s argument that Hesse requires an alkanesulfonic acid and equipment differences. Remarks pp. 16-19.
The Examiner respectfully submits that Windsor did not require alkanesulfonic acid for using sulfuric acid and thus would not need it for phosphoric acid either. Furthermore, 60-75°F, 1-30 V, and 20-30 minutes are the same no matter what equipment is used at any point in the last century.

The Examiner considered Applicant’s argument that Hubbard would not be used “given the differences in the anodizing solution as well as the process.” Remarks pp. 19-20.
The Examiner respectfully submits that the similarities of anodization and sulfuric acid would give a reasonable expectation of success.

The Examiner considered Applicant’s argument that Kasyan is not analogous and done afterwards. Remarks pp. 21-22.
The Examiner respectfully submits that Kasyan deals with anodizing solutions and then regenerates the solution to be used before the next usage.

The Examiner considered Applicant’s argument that Sun uses only sulfuric acid. Remarks pp. 22-23.
The Examiner respectfully submits that due to the commonality of sulfuric acid there is a reasonable expectation of success.

The Examiner considered Applicant’s argument that repeats the arguments against Kasyan, Hesse, and Sun. Remarks pp. 23-24.
The Examiner respectfully resubmits his previous arguments in favor of these references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cuillery, U.S. Patent App. Pub. No. 2009/0127268 A1, [0127] (using high voltage); Takahashi, U.S. 3,930,966, Table 2, claim 1 (using high voltage); Wada, U.S. Patent App. Pub. No. 2012/0318674 A1, [0067] (using high voltage).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                                                                                   
Appendix

According to factual reference Toledo, 5 wt% sulfuric acid solution at an atmospheric temperature has a density of about 1.0318 g/mL, leading to a sulfuric acid concentration of 51.59 g/L, or 5% w/v. Toledo table. 
According to factual reference Toledo, 13 wt% sulfuric acid solution at an atmospheric temperature has a density of about 1.0874 g/mL, leading to a sulfuric acid concentration of 141.36 g/L, or 14% w/v. Toledo table. 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 0.2% x 1 mol KMnO4/L x 158.034 g/mol = 0.316 g/L = 0.03% w/v
        2 1% x 1 mol KMnO4/L x 158.034 g/mol = 1.58 g/L = 0.16% w/v